Name: Political and Security Committee Decision (CFSP) 2019/373 of 5 March 2019 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision (CFSP) 2018/925 (ATALANTA/1/2019)
 Type: Decision
 Subject Matter: European construction;  criminal law;  EU institutions and European civil service;  defence;  Africa
 Date Published: 2019-03-08

 8.3.2019 EN Official Journal of the European Union L 68/7 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2019/373 of 5 March 2019 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision (CFSP) 2018/925 (ATALANTA/1/2019) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1), and in particular Article 6(1) thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on the appointment of the EU Force Commander for European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (EU Force Commander). (2) On 26 June 2018, the PSC adopted Decision (CFSP) 2018/925 (2) appointing Rear Admiral Alfonso PÃ REZ DE NANCLARES Y PÃ REZ DE ACEVEDO as EU Force Commander. (3) The EU Operation Commander has recommended the appointment of Rear Admiral Ricardo A. HERNÃ NDEZ as the new EU Force Commander as from 10 March 2019. (4) On 8 January 2019, the EU Military Committee supported that recommendation. (5) Decision (CFSP) 2018/925 should therefore be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Rear Admiral Ricardo A. HERNÃ NDEZ is hereby appointed EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) as from 10 March 2019. Article 2 Decision (CFSP) 2018/925 is repealed. Article 3 This Decision shall enter into force on 10 March 2019. Done at Brussels, 5 March 2019. For the Political and Security Committee The Chairperson S. FROM-EMMESBERGER (1) OJ L 301, 12.11.2008, p. 33. (2) Political and Security Committee Decision (CFSP) 2018/925 of 26 June 2018 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision (CFSP) 2018/522 (ATALANTA/2/2018) (OJ L 164, 29.6.2018, p. 46).